DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment to claims submission filed on 4/1/2022 has been entered. Independent claim 19 and dependent claims 30-31 have been amended, claims 21-24, 27-29 and 32-34 have been canceled and claims 35-38 have been added. Claims 19-20, 30-31, and 35-38 are pending and are examined in this office action.
Claim Objections Withdrawn
Objection to claim 19 and its dependent claims for the recitation of “food product contains at least 50mg per serving of combination of EPA and DHA” and claims 21, 29 to 32 where the serving is “food product contains at least 130 mg per serving” of EPA, DHA or combination of EPA and DHA”, has been withdrawn based on the amendment to claims by recitation of  “per standard serving”.


Allowable Subject Matter
Claims 19-20, 30-31, and 35-38 are allowable. The following is an examiner's statement of reasons for allowance:

	Claims 19-20, 30-31, and 35-38 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 19 that requires An oral composition comprising a combination of fatty acids, wherein the fatty acids included are “(a) omega-3 fatty acids comprising (i) alpha-linolenic acid (ALA) and (ii) eicosapentaenoic acid (EPA), and docosahexaenoic acid (DHA), or a combination of EPA and DHA” (Lines 1-6 of claim 19) in relative proportions of “ALA to EPA, DHA, or the combination of EPA and DHA of from about 0.01:1 to about 5:1." (Lines 12-13 of claim 19) in conjunction with omega-6 fatty acids comprising linoleic acid  and omega-9 fatty acids comprising oleic acid in such proportions that “wherein the oral composition comprises at least 50 mg per standard serving of EPA, DHA, or a combination of EPA and DHA” (lines 9-10 of claim 19). Independent claim 19 further requires that the combination of fatty acids includes “(b) omega-6 fatty acids comprising linoleic acid” (Claim 19, line 7) in amounts such that the “the combination of fatty acids comprises weight ratios of: (1) omega-6 fatty acids to omega-3 fatty acids of from about 1:1 to about 3:1” (lines 11-12 of claim 19). 

Prior art to Mustad, Wilkes and Perlaman teach oral composition. Mustad teaches a composition comprising a combination of fatty acids wherein the combination of fatty acids in the oral composition comprising omega 3, 6 and 9 fatty acids are taught). Although all three types of fatty acids are taught by Mustad but the combination of all three is not taught in relative proportions as claimed. Mustad Para 97 and Table 6 where the oil combinations are taught none of the oil groups teach the ratio of Omega6: omega 3 fatty acids in the claimed range of omega-6 fatty acids to omega-3 fatty acids of from about 1:1 to about 3:1” (lines 11-12 of claim 19).Mustad also does not teach inclusion of EPA  or DHA or EPA and DHA combined in the claimed range of at least 50 mg per standard serving of an oral composition. Furthermore, the relative proportion of  ALA to either DHA or EPA or Combination of EPA and DHA as claimed is taught by Mustad in conjunction with the relative proportion of omega-6 to omega-3 ratio, which is essential to the invention as claimed. Thus, oral composition containing oil combination containing omega fatty acids in relative proportions as claimed is not taught by Mustad. Wilkes teaches that oral composition comprises at least 50 mg per serving of a combination of EPA and DHA (Table 2a just below para 53 shows EPA/DHA of 130 mg per serving), but does not teach the relative proportions of omega 6 to omega3 fatty acids and more specifically also does not teach the relative proportion of ALA to EPA /DHA or EPA+DHA as claimed. Perlman teaches proportion of omega 6 to omega 3 fatty acids that is ).5:1 , which is also outside the claimed range of at least 1:1 (see remarks, pages 11-12). Also see applicant's arguments on pages 7-12, last paragraph of applicant's response of 4/1/2022, which are persuasive.
Other prior art of interest is Friborg (FR2909839), which has been applied as prior art in parent applications. This prior art also teaches that it is possible to create combinations of fatty acids that contain omega 3, 6 and 9 fatty acids but the relative proportion of ALA to EPA /DHA or EPA+DHA as claimed is not taught and the relative proportion of EPA to DHA taught by Friborg is such that the omega fatty acid profile as recited in claim 19 is not taught. Thus the invention as claimed is free of prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1
A)	Claim 27 of current application No.17/497843 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5 and 13 of copending Application No. 17/175457 (Published as US 20210176999 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 27 of current application No.17/497843 is directed to “an oral composition comprising a combination of fatty acids, the combination of fatty acids in the oral composition comprising:(a) short chain omega-3 fatty acids; (b) long chain omega-3 fatty acids; (c) omega-6 fatty acids; (d) omega-9 fatty acids; wherein the oral composition comprises at least 50 mg per serving of long chain omega-3 fatty acids; and the combination of fatty acids comprises weight ratios of: (i) omega-6 fatty acids to omega-3 fatty acids of from about 1:1 to about 3:1; and (ii) short chain omega-3 fatty acids to long chain omega-3 fatty acids of from about 0.01:1 to about 5:1”. 
Similarly, claim 1 of copending Application 17/175457 also requires “combination of edible oils, comprising: a. omega-6 fatty acids; and b. omega-3 fatty acids that comprise a short-chain omega-3 polyunsaturated fatty acid ("PUFA") and a long-chain omega-3 PUFA, where;  wherein (i) the ratio of omega-6 fatty acids to omega-3 fatty acids, by weight, is from 0.01:1 to 5:1;  (ii) the ratio of short-chain omega-3 PUFA to long-chain omega-3 PUFA, by weight, is from 0.01:1 to 5:1.” Claim 5 of the same copending application also recites “further comprising omega-9 fatty acids” and claim 13 of the same copending application specify that “the concentration of long-chain omega-3 PUFA ranges from 50 mg to 900 mg per 100 grams of the food product”. 
Regarding the obviousness of claim 27 of Application No.17/497843 over claim 1 of the copending Application 17/175457, it is noted that claim 27 of Application No.17/497843 recites “weight ratios of: (i) omega-6 fatty acids to omega-3 fatty acids of from about 1:1 to about 3:1”, which falls in the weight ratios “(i) the ratio of omega-6 fatty acids to omega-3 fatty acids, by weight, is from 0.01:1 to 5:1” of copending Application 17/175457.
Although Claim 27 of current application differs from claim 1 of the copending Application 17/175457 both claim “short chain omega-3 fatty acids to long chain omega-3 fatty acids by weight, is from 0.01:1 to 5:1” but claim 27 of current application differs from claim 1 of the copending Application 17/175457 in that claim 1 of copending Application 17/175457 defines what is included as short-chain and long-chain omega-3 PUFA as “the short-chain omega-3 PUFA has fewer than 20 carbon atoms in an aliphatic tail and the long-chain omega-3 PUFA has at least 20 carbons in an aliphatic tail”, whereas claim 27 application No.17/497843 does not. However, specification para 5 of current application No.17/497843 clearly defines “Short-chain fatty acids have fewer than 20 carbon atoms in their aliphatic tails, such as alpha-linolenic acid ("ALA").  Long-chain fatty acids have at least 20 carbons, such as docosahexaenoic acid ("DHA") and eicosapentaenoic acid ("EPA")”, i.e., the scope of short-chain omega-3 PUFA has fewer than 20 carbon atoms and long-chain omega-3 PUFA has more than 20 carbon atoms is the same in both the current application No.17/497843 as well as in the copending Application 17/175457. Thus, although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

B)	Claim 19 of current application No.17/497843 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5 and 13 of copending Application No. 17/175457 (Published as US 20210176999 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 19 of current application No.17/497843 is directed to “An oral composition comprising a combination of fatty acids, the combination of fatty acids in the oral composition comprising: (a) omega-3 fatty acids comprising alpha-linolenic acid (ALA), eicosapentaenoic acid (EPA), and docosahexaenoic acid (DHA); (b) omega-6 fatty acids comprising linoleic acid; (c) omega-9 fatty acids comprising oleic acid; wherein the oral composition comprises at least 50 mg per serving of [[EPA, DHA, or]] a combination of EPA and DHA; and wherein the combination of fatty acids comprises weight ratios of: (i) omega-6 fatty acids to omega-3 fatty acids of from about 1:1 to about 3:1; and (ii) ALA to [[the combined amount]] the combination of EPA and DHA of from about 0.01:1 to about 5:1”. Claim 5 of the same copending application also recites “further comprising omega-9 fatty acids” and claim 13 of the same copending application specify that “the concentration of long-chain omega-3 PUFA ranges from 50 mg to 900 mg per 100 grams of the food product”.
Regarding the obviousness of claim 19 of Application No.17/497843 over claim 1 of the copending Application 17/175457, it is noted that claim 19 of Application No.17/497843 recites “weight ratios of: (i) omega-6 fatty acids to omega-3 fatty acids of from about 1:1 to about 3:1”, which falls in the weight ratios “(i) the ratio of omega-6 fatty acids to omega-3 fatty acids, by weight, is from 0.01:1 to 5:1” of copending Application 17/175457.
Although Claim 19 of current application differs from claim 1 of the copending Application 17/175457 both claim “omega-3 fatty acids” and to long chain omega-3 fatty acids by weight, is from 0.01:1 to 5:1” but claim 19 of current application differs from claim 1 of the copending Application 17/175457 in that claim 1 of copending Application 17/175457 defines what is included as short-chain and long-chain omega-3 PUFA as “the short-chain omega-3 PUFA has fewer than 20 carbon atoms in an aliphatic tail and the long-chain omega-3 PUFA has at least 20 carbons in an aliphatic tail”, whereas claim 19 application No.17/497843 recites short-chain omega-3 PUFA has fewer than 20 carbon atoms as omega-3 fatty acids comprising alpha-linolenic acid (ALA) AND the long-chain omega-3 PUFA has at least 20 carbons in an aliphatic tail as eicosapentaenoic acid (EPA), and docosahexaenoic acid (DHA). Same applies to “weight ratios of: (i) omega-6 fatty acids to omega-3 fatty acids of from about 1:1 to about 3:1; and (ii) ALA to the combination of EPA and DHA of from about 0.01:1 to about 5:1”. Further reference is made to the specification para 5 of current application No.17/497843 that clearly defines “Short-chain fatty acids have fewer than 20 carbon atoms in their aliphatic tails, such as alpha-linolenic acid ("ALA").  Long-chain fatty acids have at least 20 carbons, such as docosahexaenoic acid ("DHA") and eicosapentaenoic acid ("EPA")”, i.e., the scope of (a) omega-3 fatty acids comprising alpha-linolenic acid (ALA), eicosapentaenoic acid (EPA), and docosahexaenoic acid (DHA)” and “weight ratios of: (i) omega-6 fatty acids to omega-3 fatty acids of from about 1:1 to about 3:1; and (ii) ALA to the combination of EPA and DHA of from about 0.01:1 to about 5:1” is the same in both the current application No.17/497843 as well as in the copending Application 17/175457.
Thus, although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

C)	Claims 19 and 27 of current application No.17/497843 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 18 of copending Application No. 17/175457 (Published as US 20210176999 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 19 and 27 of current application No.17/497843 is directed to “an oral composition comprising a combination of fatty acids, the combination of fatty acids in the oral composition comprising:(a) short chain omega-3 fatty acids; (b) long chain omega-3 fatty acids; (c) omega-6 fatty acids; (d) omega-9 fatty acids; wherein the oral composition comprises at least 50 mg per serving of long chain omega-3 fatty acids; and the combination of fatty acids comprises weight ratios of: (i) omega-6 fatty acids to omega-3 fatty acids of from about 1:1 to about 3:1; and (ii) short chain omega-3 fatty acids to long chain omega-3 fatty acids of from about 0.01:1 to about 5:1”, all aspects of which are recited in claim 14 of copending Application No. 17/175457 “A food product comprising: a. omega-6 fatty acids;  b. omega-9 fatty acids;  c. omega-3 fatty acids that comprise a short-chain omega-3 polyunsaturated fatty acid ("PUFA") and a long-chain omega-3 PUFA, where the short-chain omega-3 PUFA has fewer than 20 carbon atoms in an aliphatic tail and the long-chain omega-3 PUFA has at least 20 carbons in an aliphatic tail;  and d. an antioxidant; wherein the ratio of omega-6 to omega-3 fatty acids, by weight, is from about 0.01:1 to about 5:1;  and the ratio of short-chain omega-3 PUFA to long-chain omega-3 PUFA, by weight, is from about 0.01:1 to about 5:1.” And similar limitations of claim 18.
Regarding the obviousness of claim 19 and 27 of Application No.17/497843 over claim 14 and 18 of the copending Application 17/175457, it is noted that claims 19 and 27 of Application No.17/497843 recites “weight ratios of: (i) omega-6 fatty acids to omega-3 fatty acids of from about 1:1 to about 3:1”, which falls in the weight ratios “(i) the ratio of omega-6 fatty acids to omega-3 fatty acids, by weight, is from 0.01:1 to 5:1” of copending Application 17/175457.
Claims 27 and 19 of application No.17/497843 do not recite an antioxidant as required by claims 2, 14 and 18 of copending Application 17/175457, however, the current application claims recite transitional phrase “comprising” which is synonymous with “including,” containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. (MPEP 2111.03). Thus, the oral composition of claims 27 and 19 of current application does not exclude presence of an antioxidant as instantly claimed.
Thus, although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

2)	Claim 19 and 27 of current application No.17/497843 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 11 and 16 of US Patent No. 10918114 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 19 and 27 of current application No.17/497843 is directed to “an oral composition comprising a combination of fatty acids, the combination of fatty acids in the oral composition comprising:(a) short chain omega-3 fatty acids; (b) long chain omega-3 fatty acids; (c) omega-6 fatty acids; (d) omega-9 fatty acids; wherein the oral composition comprises at least 50 mg per serving of long chain omega-3 fatty acids; and the combination of fatty acids comprises weight ratios of: (i) omega-6 fatty acids to omega-3 fatty acids of from about 1:1 to about 3:1; and (ii) short chain omega-3 fatty acids to long chain omega-3 fatty acids of from about 0.01:1 to about 5:1”. 
Similarly, claim 1 of US Patent 10918114 B2 also requires “a mixture of omega-6 fatty acids, omega-3 fatty acids, wherein the ratio of omega-6 fatty acids to omega-3 fatty acids by weight is from 0.01:1 to 0.65:1 or 0.67:1 to 5:1;  the omega 3 fatty acids comprise a short-chain polyunsaturated fatty acid ("PUFA") and a long-chain PUFA, where the short chain has fewer than 20 carbon atoms in an aliphatic tail and the long chain PUFA has 20 or greater than 20 carbons in an aliphatic tail, where the ratio of short-chain PUFA to long-chain PUFA by weight is from 0.01:1 to 5:1;  and the food product is a baked item and contains at least 50 mg of long-chain PUFA per at least 10 g serving size of the baked item.” 
Claims 7, 11 and 16 of the same US Patent 10918114 B2 also recites “the ratio of omega-6 fatty acids to omega-3 fatty acids by weight is from 0.01:1 to 0.65:1 or 0.67:1 to 5:1”. 
Regarding the obviousness of claims 19 and  27 of Application No.17/497843 over claims 1, 7, 11 and 16 of the US Patent 10918114 B2, it is noted that claims 19 and 27 of Application No.17/497843 recites “weight ratios of: (i) omega-6 fatty acids to omega-3 fatty acids of from about 1:1 to about 3:1”, which falls in the weight ratios “(i) ratio of omega-6 fatty acids to omega-3 fatty acids by weight is from 0.01:1 to 0.65:1 or 0.67:1 to 5:1” of US Patent 10918114 B2. Although the claims of current application No.17/497843 do not recite an antioxidant as required by claims of US Patent 10918114 B2, however, the current application claims recite transitional phrase “comprising” which is synonymous with “including,” containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. (MPEP 2111.03). Thus, the oral composition of claims 27 and 19 of current application does not exclude presence of an antioxidant as instantly claimed. 

Although claims 19 and 27 of current application differs from claims 1, 7, 11 and 16 of the US Patent 10918114 B2 both claim “short chain omega-3 fatty acids to long chain omega-3 fatty acids by weight, is from 0.01:1 to 5:1” but claims 19 and  27 of current application differs from claim 1 of the US Patent 10918114 B2 in that claim 1, 7, 11 and 16 of US Patent 10918114 B2 “(i) ratio of omega-6 fatty acids to omega-3 fatty acids by weight is from 0.01:1 to 0.65:1 or 0.67:1 to 5:1”  where the recitation of “the short-chain omega-3 PUFA has fewer than 20 carbon atoms in an aliphatic tail”  OR “omega-3 PUFA including alpha linoleic acid” AND “the long-chain omega-3 PUFA has at least 20 carbons in an aliphatic tail” OR “ omega-3 PUFA including  EPA and DHA” are recited in alternate ways in the claims of both the  claims 27 and 19 application No.17/497843 as well as US Patent 10918114 B2. (based on specification para 5 of current application No.17/497843 which clearly defines “Short-chain fatty acids have fewer than 20 carbon atoms in their aliphatic tails, such as alpha-linolenic acid ("ALA").  Long-chain fatty acids have at least 20 carbons, such as docosahexaenoic acid ("DHA") and eicosapentaenoic acid ("EPA")”, i.e., the scope of short-chain omega-3 PUFA has fewer than 20 carbon atoms and long-chain omega-3 PUFA has more than 20 carbon atoms is the same in both the current application No.17/497843 as well as in the US Patent 10918114 B2.
Thus, although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYOTI CHAWLA/Primary Examiner, Art Unit 1791